DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the U.S. application filed on 11/17/2021.

Claims 1-14 are pending in this case. Claims 1, 13, and 14 are independent claims.



Priority
This application is a national stage entry of PCT/JP2020/018230 filed on 04/30/2020. Acknowledgment is also made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) based upon Japanese application JP 2019-125718 filed on 07/05/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities: 
Page 22, line 22, please replace … equal o or greater …. with … equal to or greater ….
Appropriate correction is required.


Claim Objections
Claim5 is objected to because of the following informality:  
Claim 5, lines 8-9, replace … to a mode in a case where the object is viewed … with … to a mode where the object is viewed …
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first detection unit that detects …”, “a second detection unit that detects …”, and  “a control unit that changes/rotates/moves/expands/reduces/displays …” in claims 1, 3, 5-9, 11 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

As per Applicant’s specifications:
Applicant’s disclosure describes in paragraphs [0016], [0033]-[0035] and [0039] on pp. 7 and 12-14 various hardware components capable of performing the respective functions [Note the touch panel in [0016] detecting the touch operation, note the Rotary Encoder in [0035] (also shown on fig. 3) detecting direction change, note also in [0035] that “any sensor capable of detecting a rotation angle around an axis” can be used for detecting change in rotation angle, and note the CPU (as also shown on fig. 3) performing all the control functions recited in the limitation referred to hereabove, as well as the touch operation detection, as in [0039]. Note also the table shown on fig. 2 and described in paragraphs [0019]-[00021] on pp. 7-11 that can easily be translated to an algorithm for changing the display and the display mode].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 14 does not fall within at least one of the four categories of patent eligible subject matter because it is directed to a program for causing a computer to perform certain detection and display functions which amounts to software per se, and is thus not directed towards any of the statutory categories.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 10, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al., US PGPUB 2015/0301665 Al (hereinafter as KIM).

Regarding independent claim 1, KIM discloses an information processing apparatus [see title and figs. 1-5] comprising: 
a first detection unit that detects a normal direction of a display unit including a display area whose normal direction partially or continuously changes [see sensor unit 110 shown on fig. 1; note the description indicating detecting a rotating state of a display device in [0049]; see also the sensor examples given in [0053] including an acceleration sensor, the gyro sensor, the terrestrial magnetism sensor]; 
a second detection unit that detects a touch operation on the display area [again see sensor unit 110 shown on fig. 1; note the description in [0049]-[0050] indicating a touch sensing layer formed within the display to detect information on a touch area and touch shape of a hand of a user gripping the display; see also [0011]; and 
a control unit that changes a display mode of an object displayed on the display area in accordance with at least one of the normal direction and a touch operation on the display area [see controller 130 and note in [0057] changing the view based on a gripped state and a rotating state of the device; note examples of changing a display mode of content in [0014] and [0022]; see also S1340 in fig. 13 following S1320 and S1330].

Regarding claim 2, the rejection of independent claim 1 is incorporated. KIM also discloses that the display unit includes a display device including a foldable display area [see [0078], lines 7-8]. 

Regarding claim 10, the rejection of independent claim 1 is incorporated. KIM also discloses that the display unit includes a flexible display device [see [0073], lines 1-5]. 


Regarding independent claim 13, KIM also discloses an information processing method [see title; abstract; and fig. 13] comprising: 
a first detection process of detecting a normal direction of a display unit including a display area whose normal direction partially or continuously changes [see S1320 of fig. 13 checking for rotation of a display area]; 
a second detection process of detecting a touch operation on the display area [see S1330 of fig. 13 checking for a change in a gripped state]; and 
a control process of changing a display mode of an object displayed on the display area in accordance with at least one of the normal direction and a touch operation on the display area [see  S1340 in fig. 13 changing a display mode of content displayed following S1320 and S1330; note also examples of changing a display mode of content in [0014] and [0022]].

Regarding independent claim 14, KIM also discloses a program [see e.g. [0177]] causing a computer [again see figs. 1-5] to function as: 
a first detection unit that detects a normal direction of a display unit including a display area whose normal direction partially or continuously changes  [see sensor unit 110 shown on fig. 1; note the description indicating detecting a rotating state of a display device in [0049]; see also the sensor examples given in [0053] including an acceleration sensor, the gyro sensor, the terrestrial magnetism sensor];
a second detection unit that detects a touch operation on the display area again see sensor unit 110 shown on fig. 1; note the description in [0049]-[0050] indicating a touch sensing layer formed within the display to detect information on a touch area and touch shape of a hand of a user gripping the display; see also [0011]; and 
a control unit that changes a display mode of an object displayed on the display area in accordance with at least one of the normal direction and a touch operation on the display area [see controller 130 and note in [0057] changing the view based on a gripped state and a rotating state of the device; note examples of changing a display mode of content in [0014] and [0022]; see also S1340 in fig. 13 following S1320 and S1330].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over KIM, as applied to claims 1 (for claims 5-7) and 2 (for claims 3 and 4) above,  in view of “Stavness, Ian, Billy Lam, and Sidney Fels. "pCubee: a perspective-corrected handheld cubic display." Proceedings of the SIGCHI Conference on Human Factors in Computing Systems. 2010.” (hereinafter as pCubee).

Regarding claim 3, the rejection of claim 2 is incorporated. KIM does not explicitly teach that the control unit changes a display mode of the object by causing an operation performed on the display area to act on the object from a direction in accordance with a normal direction of the display area.

pCubee teaches changing a display mode of an object by causing an operation performed with respect to the display area to act on the object from a direction in accordance with a normal direction of the display area [see the abstract and Figure 1 and note the cube body composed of display areas; see also p. 1382, the first new paragraph on the right column describing a virtual object within the cube body whose projection is displayed on the display units (as per the paragraph before); see also p. 1384, the first paragraph under “Rendering Software” on the right column describing a view of the virtual object from a normal direction of each of the display units; for the operation acting on the object, see e.g. the stylus and mouse inputs described under “iv. Using an Additional Input Device for Bimanual Interaction” on p. 1386 and note direct selection and manipulation such as rotation of the object using additional operations with respect to the display; also note that the interaction shown with the 3D pointer in Figure 6.(d) is provided from a direction in accordance with a normal direction of the display area; finally see the exemplary change in display mode of an object caused by user operations in the right column on p. 1387].
pCubee also teaches touch interaction on touch screens as a natural fit for selection and manipulation in touch technologies [see the second paragraph under “Interaction Techniques on p. 1383].
It would have been obvious to one of ordinary skill in the art having the teachings of KIM and pCubee before the effective filing date of the claimed invention to further combine these teachings by utilizing the features of the apparatus having touchscreens taught by KIM, explicitly applying the touch interaction operations performed on the display area (which is also a touchscreen in this case) taught by both KIM and pCubee, and further specifying changing the display mode of the object from a direction in accordance with a normal projection direction for the virtual body onto the display area, as per the teachings of pCubee. The motivation for this obvious combination of teachings would be to enable users to utilize the different screen technologies with their available user interaction features to interact with objects in applications that require fine-grained user control such as widget interaction, CAD design, etc., as suggested by pCubee [see e.g. the paragraph under “iv. Using an Additional Input Device for Bimanual Interaction” on p. 1386; see also the second paragraph under “Interaction Techniques on p. 1383].

Regarding claim 4, the rejection of claim 2 is incorporated. KIM does not explicitly teach that the control unit changes the object to be in a mode as viewed from a normal direction of the display unit.

pCubee teaches changing a displayed object to be in a mode as viewed from a normal direction of the display unit [see the abstract and Figure 1 and note the cube body composed of display units; see also p. 1382, the first new paragraph on the right column describing a virtual object within the cube body whose projection is displayed on the display units (as per the paragraph before); see also p. 1384, the first paragraph under “Rendering Software” on the right column describing a view of the virtual object from a normal direction of each of the display units].
It would have been obvious to one of ordinary skill in the art having the teachings of KIM and pCubee before the effective filing date of the claimed invention to further combine these teachings by utilizing the features of the apparatus taught by KIM and explicitly specifying normal-direction projection for a virtual body onto the display units in a certain display mode, as per the teachings of pCubee. The motivation for this obvious combination of teachings would be to enable users to utilize the different screen technologies with their available user interaction features to interact with dynamic virtual scenes with simulated physics in real-time, as suggested by pCubee [see e.g. the paragraph before last on the right column of p. 1381].

Regarding claim 5, the rejection of claim 1 is incorporated. KIM does not explicitly teach that the display unit includes at least three or more display areas. Neither does it explicitly teach that when the display areas are disposed in a columnar body, the control unit changes a display mode of the object, which is displayed on the display areas and virtually exists inside the columnar body, to a mode where the object is viewed from a normal direction of each of the display areas.
pCubee teaches:
a display unit including at least three or more display areas [see the 4th line of the abstract describing a box with 5 small LCD panels; see also Figure 1], and
when the display areas are disposed in a columnar body, the control unit changes a display mode of the object, which is displayed on the display areas and virtually exists inside the columnar body, to a mode where the object is viewed from a normal direction of each of the display areas [again see the abstract and Figure 1 and note the cube body composed of display areas; see also p. 1382, the first new paragraph on the right column describing a virtual object within the cube body whose projection is displayed on the display units (as per the paragraph before); see also p. 1384, the first paragraph under “Rendering Software” on the right column describing a view of the virtual object from a normal direction of each of the display areas].

It would have been obvious to one of ordinary skill in the art having the teachings of KIM and pCubee before the effective filing date of the claimed invention to further combine these teachings by utilizing the features of the apparatus taught by KIM and explicitly specifying the geometry of a columnar body for disposing the display areas and specifying projections for a virtual body, as that taught by pCubee. The motivation for this obvious combination of teachings would be again to enable users to utilize the different screen technologies with their available user interaction features to interact with dynamic virtual scenes with simulated physics in real-time, as suggested by pCubee [see e.g. the paragraph before last on the right column of p. 1381].

Regarding claim 6, the rejection of claim 5 is incorporated. 
pCubee further teaches an embodiment wherein when the columnar body is rotated around the object, the control unit rotates the object together with the display area [see the example of a coupled control of the mouse (controlling the object) and the pCubee described in lines 3-6 of the right column of p. 1387].
It would have been obvious to one of ordinary skill in the art having the teachings of KIM and pCubee before the effective filing date of the claimed invention to further explicitly specify that the object is rotated with the rotation of the columnar body, as in the “pCubee-and-mouse” example/application taught by pCubee. The motivation for this obvious combination of teachings would be to enable users to analyze an object of interest of fine detail while enabling the user to move it around in different directions to allow a more thorough examination, as suggested in this application by pCubee [again see the example of  the coupled control of the mouse (controlling the object) and the pCubee described in lines 3-6 of the right column of p. 1387; note the discussion of the entire experiment in that section with the different testing conditions and the advantages].

Regarding claim 7, the rejection of claim 5 is incorporated. 
pCubee further teaches an embodiment wherein when the columnar body is rotated around the object, the control unit does not rotate the object together with the display area [see the example described on the left column under Figure 6 on p. 1386  for i) viewing static objects].
It would have been obvious to one of ordinary skill in the art having the teachings of KIM and pCubee before the effective filing date of the claimed invention to further explicitly specify that the object does not rotate with the rotation of the columnar body, as in the Static Object example/application taught by pCubee. The motivation for this obvious combination of teachings would be to enable users to interact naturally with static scene objects to analyze different perspectives of that static scene, as suggested in this application by pCubee [see the example described on the left column under Figure 6 on p. 1386  for i) viewing static objects; see also the last paragraph on p. 1385 under “Interaction Techniques”].


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KIM (as applied to claim 2 above) in view of Kilpatrick, II et al., US Patent No. 8,860,765 B2 (hereinafter as Kilpatrick).

Regarding claim 8, the rejection of claim 2 is incorporated. KIM does not explicitly teach that the control unit moves the object in accordance with change in a normal direction of the display unit.
Kilpatrick teaches moving a displayed object in accordance with change in a normal direction of a display unit [see e.g. col. 29, lines 8-14 indicating a change in an orientation of a display panel (which changes its normal direction) which results in display modification; note in the description in col. 46, lines 29-52 the “sliding” of the image is response to the tilting of the display surface, as can be seen in figs. 62-63; see also 6806 of fig. 68].
It would have been obvious to one of ordinary skill in the art having the teachings of KIM and Kilpatrick before the effective filing date of the claimed invention to further modify the apparatus taught by KIM by explicitly specifying moving a displayed object in accordance with change in a normal direction of a display unit, as per the teachings of Kilpatrick. The motivation for this obvious combination of teachings would be to enable users to perceive the device functioning as a moveable window to a fixed image, as suggested by Kilpatrick [see e.g. col. 46, lines 49-52] thus providing an improved user experience.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of Kilpatrick, as applied to claim 8 above, and further in view of Wehrenberg et al., US Patent No. 7,688,306 B2 (hereinafter as Wehrenberg).

Regarding claim 9, the rejection of claim 8 is incorporated. KIM/Kilpatrick does not explicitly teach that the control unit moves the object based on a state in which a user faces the display area.
Wehrenberg teaches moving a displayed object based on a state in which a user faces the display area [see e.g. col. 8, lines 5-9 indicating moving a displayed object based on a state of a user facing the display area; see also col. 7, lines 48-52].
It would have been obvious to one of ordinary skill in the art having the teachings of KIM, Kilpatrick, and Wehrenberg before the effective filing date of the claimed invention to further modify the apparatus taught by KIM and modified by Kilpatrick, by explicitly specifying moving a displayed object based on a state in which a user faces the display area, as per the teachings of Wehrenberg. The motivation for this obvious combination of teachings would be to allow keeping displayed objects relatively static in a user’s viewpoint, as suggested by Wehrenberg [again see e. g. col. 8, lines 5-9] thus providing an improved user experience.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KIM (as applied to claim 10 above) in view of JANG, US PGPUB 2014/0009449 A1 (hereinafter as JANG).

Regarding claim 11, the rejection of claim 10 is incorporated. KIM does not explicitly teach that the control unit changes a display scale of the object in accordance with a normal direction of the display unit.
JANG teaches changing a display scale of a displayed object in accordance with a normal direction of the display unit [see e.g. the abstract and note the change in magnitude; see figs. 3 and 4 and note the change in scale of the displayed object; especially note the embodiment that considers a viewer’s perspective being perpendicular to the panel as shown by position A in figs. 3 and 4 and described in [0042]].

It would have been obvious to one of ordinary skill in the art having the teachings of Kim and JANG before the effective filing date of the claimed invention to further modify the apparatus with flexible display units taught by KIM by explicitly specifying the change to the display scale in accordance with a normal direction of the display unit, as per the teachings of JANG. The motivation for this obvious combination of teachings would be to enable user to see undistorted images even when a flexible display panel is manipulated, as suggested by JANG [see e.g. [0065] and [0007]-[0008]], thus providing an improved user experience.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over KIM (as applied to claim 10 above) in view of KANG et al., US PGPUB 2013/0154971 A1 (hereinafter as KANG).

Regarding claim 12, the rejection of claim 10 is incorporated. KIM does not explicitly teach that:
the control unit expands and displays the object when the display area has a protruding surface toward an observer, and 
reduces and displays the object when the display area has a recessed surface toward the observer.

KANG teaches an apparatus wherein the control unit expands and displays the object when the display area has a protruding surface toward an observer [see e.g. [0084] and note the enlargement accompanying the convexity of the display area], and 
reduces and displays the object when the display area has a recessed surface toward the observer [see e.g. [0090] and note the reduction in size accompanying the concavity of the display area].

It would have been obvious to one of ordinary skill in the art having the teachings of Kim and KANG before the effective filing date of the claimed invention to further modify the apparatus taught by KIM by explicitly specifying the change to the display mode on the flexible display device according to the bending direction, as per the teachings of KANG. The motivation for this obvious combination of teachings would be to transmit a unique effect of the flexible display to the user, thus providing an improved user experience, as suggested by KANG [see e.g. [0003] and [0007]-[0008]].



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner notes the interaction with virtual objects and the adaptive display using dual-display devices discussed in the following publication “Büschel, Wolfgang, Patrick Reipschläger, and Raimund Dachselt. "Foldable3d: Interacting with 3d content using dual-display devices." Proceedings of the 2016 ACM International Conference on Interactive Surfaces and Spaces. 2016.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743. The examiner can normally be reached Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145                                                                                                                                                                                                        


/M.S.A/Examiner, Art Unit 2145